UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6754



TIMMIE E. LOCKLEAR,

                                               Plaintiff - Appellant,

             versus


BOYD   BENNETT;    HATTIE   PIMPONG;   SIDNEY
HARKLEROAD; LEIGH PIPPEN; APRIL SHOUP; DAVID
BOBO; WILLIE JOBE; DENNIS EDNEY; WILFORD FOX,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-04-31-1-1-MU)


Submitted:    July 15, 2004                   Decided:   July 23, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timmie R. Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Timmie R. Locklear appeals the district court’s order

dismissing his action filed under 42 U.S.C. § 1983 (2000).         We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Locklear v. Bennett, No. CA-04-31-1-1-MU (W.D.N.C. filed Apr. 2,

2004 & entered Apr. 6, 2004).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -